         Case 6:20-cv-00542-ADA Document 40 Filed 01/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §        CIVIL ACTION 6:20-cv-00533-ADA
 DEVELOPMENT,                                 §        CIVIL ACTION 6:20-cv-00534-ADA
           Plaintiff,                         §        CIVIL ACTION 6:20-cv-00535-ADA
                                              §        CIVIL ACTION 6:20-cv-00536-ADA
                                              §        CIVIL ACTION 6:20-cv-00537-ADA
 v.                                           §        CIVIL ACTION 6:20-cv-00538-ADA
                                              §        CIVIL ACTION 6:20-cv-00539-ADA
                                              §        CIVIL ACTION 6:20-cv-00540-ADA
 HUAWEI TECHNOLOGIES CO.,                     §        CIVIL ACTION 6:20-cv-00541-ADA
 LTD. and HUAWEI                              §        CIVIL ACTION 6:20-cv-00542-ADA
 TECHNOLOGIES USA INC.,                       §        CIVIL ACTION 6:20-cv-00543-ADA
            Defendants.                       §        CIVIL ACTION 6:20-cv-00544-ADA


      WSOU INVESTMENTS, LLC’S NOTICE OF COMPLIANCE REGARDING
                 DISCLOSURE OF EXTRINSIC EVIDENCE
TO THE HONORABLE COURT:
       Pursuant to the Court’s Version 3.2 of the Court’s Order Governing proceedings entered

November 9, 2020, and in accordance with the Court’s Scheduling Order, Plaintiff hereby notifies

the Court Plaintiff has disclosed the extrinsic evidence it intends to rely upon concerning claim

construction on Defendants Huawei Technologies Co., LTD and Huawei Technologies USA Inc.

via electronic mail on January 15, 2021.




                                            Page | 1
         Case 6:20-cv-00542-ADA Document 40 Filed 01/15/21 Page 2 of 2




DATED: January 15, 2021                     Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 15th day of January 2021.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund




                                            Page | 2
